Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is allowed because the prior art fails to teach or fairly suggest an optical collimator, comprising: a dielectric layer; a substrate; and a plurality of via holes, wherein the dielectric layer is formed over the substrate, wherein the plurality of via holes are configured as an array along a lateral direction of a first surface of the dielectric layer, wherein each of the plurality of via holes extends through the dielectric layer and the substrate from the first surface of the dielectric layer to a second surface of the substrate in a vertical direction, wherein the substrate has a bulk impurity doping concentration equal to or greater than 1x 1019 per cubic centimeter and a first thickness, and wherein the bulk impurity doping concentration and the first thickness of the substrate are configured so as to allow the optical collimator to filter light in a range of wavelengths.
Claims 2-7 are allowed by virtue of their claim dependency upon allowed claim 1.
Claim 8 is allowed because the prior art fails to teach or fairly suggest a semiconductor device, comprising: at least one optical sensing element; and an optical collimator; wherein the optical collimator comprises: a first dielectric layer, a first substrate, and a plurality of via holes, wherein the first dielectric layer is formed over the first substrate, wherein the plurality of via holes are configured as an array along a lateral direction of a first surface of the first dielectric layer, wherein each of the plurality of via holes extends through the first dielectric layer and the first substrate from the first surface of the first dielectric layer to a second surface of the first substrate in a vertical direction, wherein the first substrate has a bulk impurity doping concentration equal to or greater than 1x 1019 per cubic centimeter and a first thickness, and wherein the bulk impurity doping concentration and the first thickness of the first substrate are configured so as to allow the optical collimator to filter light in a range of wavelengths.
Claims 9-15 are allowed by virtue of their claim dependency upon allowed claim 8.
Claim 16 is allowed because the prior art fails to teach or fairly suggest a method for forming a semiconductor device, comprising: forming a collimator structure on a first substrate with a first dielectric layer, wherein the collimator structure comprises a plurality of via holes, wherein each of the plurality of via holes extends through a second dielectric layer and a second substrate from a first surface of the second dielectric layer to a second surface of the second substrate in a vertical direction, wherein the second substrate has a bulk impurity doping concentration equal to or greater than 1 x 1019 per cubic centimeters and a first thickness, and wherein the bulk impurity doping concentration and the first thickness of the second substrate are configured so as to allow the collimator structure to filter light in a range of wavelengths.
Claims 17-20 are allowed by virtue of their claim dependency upon allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R LEE/Primary Examiner, Art Unit 2878